Motion to amend remittitur granted to the extent that the return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the- appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether sections 220.22 and 220.23 of the Penal Law are constitutionally invalid as violative of the equal protection clause of the Fourteenth Amendment. Defendant argued that classification of punishment based upon possession of different quantities of a narcotic mixture or compound, rather than upon quantities of actual narcotic content, is violative of the equal protection of the laws. The Court of Appeals held that the classifications contained in sections 220.22 and 220.23 of the Penal Law had a rational basis and did not violate the equal protection clause, [gee 30 N Y 2d 793.]